Case 1:19-cv-09439-PKC Document 201-4 Filed 02/18/20 Page 1 of 3




               Exhibit D
                                                                Case 1:19-cv-09439-PKC Document 201-4 Filed 02/18/20 Page 2 of 3




Email                   Timing                        Text                                                                                                                                                                                                             To Whom
Welcome email for       2 mins after entering their   Thanks for your interest in the Gram Token Sale, hosted only on Liquid. The sale starts at 5PM JST (8 AM UTC) on July 10.                                                                                        1623 existing Liquid
existing customers      emails to the interest form   What’s the big deal?                                                                                                                                                                                             users interested in the
                        to join the Gram Sale         Telegram is taking crypto mainstream. The secure instant-messaging service boasts more than 200 million users. The Telegram Open Network (TON) will expose those users to Telegram’s Gram token,                 sale
                                                      making it potentially the most adopted crypto in the world.
                                                      Until now, you could only buy Gram tokens as a private investor. That’s about to change.
                                                      How to take part
                                                      Make sure you’ve verified your Liquid account.
                                                      Fund your Liquid account with USDC, USD or any currency supported by our Quick Exchange feature.
                                                      Keep an eye out for announcements on email or Twitter.
                                                      Buy your tokens at 5PM JST (8AM UTC) July 10.
                                                      Don't forget: QASH holders will be entitled to QASH rebates off the token purchase price. More details will be released prior to the sale start date. The more your hold, the bigger your rebate.
Welcome email for non 2 mins after entering their     Thanks for your interest in the Gram Token Sale, hosted only on Liquid. The sale starts at 5PM JST (8 AM UTC) on July 10. Now’s the time to get ready. Read this post for information about token sale pricing   11,771 non Liquid users
customers (1)         emails                          and our exclusive rebate offer.                                                                                                                                                                                  interested in the sale

                                                      What’s the big deal?
                                                      Telegram is taking crypto mainstream. The secure instant-messaging service boasts more than 200 million users. The Telegram Open Network (TON) will expose those users to Telegram’s Gram token,
                                                      making it potentially the most adopted crypto in the world.
                                                      Until now, you could only buy Gram tokens as a private investor. That’s about to change.
                                                      How to take part
                                                      All you need to do is sign up on Liquid and verify your account.
                                                      Liquid is a global crypto trading platform. Here are five reasons to come aboard:
                                                      Top security: 100% of customer assets in cold storage.
                                                      Bitcoin CFDs: Up to 100x leverage.
                                                      Professional mobile app: Never miss another trade.
                                                      Lending market: Put your crypto to work.
                                                      Full fiat support: Deposit, trade and withdrawal a range of fiat currencies.
                                                      Ready to book your place in the Gram Token Sale?
Welcome email to non    1 day later                   Liquid will be the exclusive host of the first public sale of Telegram’s Gram tokens. The sale goes live at 5PM JST (8AM UTC) on July 10. Read this post for information about token sale pricing and our        7407 non Liquid users
customers (2)                                         exclusive rebate offer.                                                                                                                                                                                          interested in the sale
                                                      Not sure about the potential of Gram? Here’s our elevator pitch:
                                                      Telegram is one of the world’s most popular messaging apps.
                                                      They have more than 200 million active users.
                                                      The Telegram Open Network (TON) will provide a clear path to cryptocurrencies for those users.
                                                      A game-changing crypto wallet will put crypto in the hands of a new wave of consumers.
                                                      Gram has the potential to become the world’s most adopted cryptocurrency.
                                                      To take part in the Gram Token Sale, all you need to do is sign up on Liquid and verify your account.
                                                      Ready to go?
Welcome email to non    1 day later                   When we decided to bring the Gram Token Sale to Liquid, we did it because we believe the Telegram blockchain will play a significant role in the widespread adoption of cryptocurrency.                          4659 non Liquid users
customers (3)                                         The Telegram Open Network (TON) will expose Telegram's vast global userbase to instant transactions on a highly scalable blockchain.
                                                      Telegram's 200 million+ users will be able to use the network for fast payments, convenient storage, VPN and a range of other services.
                                                      At the heart of this game-changing ecosystem is the Gram token, which will be sold on Liquid to the public for the first time on July 10.
                                                      Get the facts before you decide to invest. Read our deep dive on Telegram, TON and the Gram token to find out more.
Welcome email to non    3 days later                  The Gram Token Sale is nearly here. The sale starts at 5PM JST (8AM UTC) July 10 and you must sign up for a Liquid account to take part. We've prepared a handy checklist of everything you need to do           5218 non Liquid users
customers (4)                                         before the sale begins.
                                                      Here's the checklist:
                                                      Step 1: Sign up for a Liquid account
                                                      Step 2: Set up your 2FA
                                                      Step 3: Verify your accounts
                                                      Step 4: Fund your account with USDC, USD or any currency supported by our Quick Exchange feature.
                                                      Step 5: Hold QASH to get the best deals on Gram tokens
                                                      Step 6: Refer your friends
                                                      Step 7: Set your alarm
                                                      Click the button below and we'll guide you through the process. It won't take long, we promise.
                                                      Let's go.




                                                                                                                                     Page 1 of 2
                                              Case 1:19-cv-09439-PKC Document 201-4 Filed 02/18/20 Page 3 of 3


Email                      Timing   Text                                                                                                                                                                                                            To Whom
Gram Token Sale is         Jul 11   The wait is over. The Gram Token Sale is now LIVE on Liquid. For the first time, members of the public can buy Telegram’s long-awaited Gram token.
Live                                Buy Gram tokens on Liquid now.


                                    We're proud to bring this historic token sale to our community.

                                    What is Gram?
                                    Gram is the utility token of the Telegram Open Network (TON). The TON blockchain is designed to be fast, secure, scalable and capable of handling millions of transactions per second. Gram will serve as the
                                    principal cryptocurrency for the in-app economy. Find out more about TON and Gram in our deep dive.

                                    Who can take part in the sale?
                                    You must have a verified Liquid account to take part in the Gram Token Sale. Sign up now, if you haven't already. If you need any assistance, please visit the Liquid Help Center.

                                    How much are the tokens?
                                    Tokens are priced at 4 USD, but with the QASH rebate (more on this below), this can be as low as 3.50 USD.

                                    What currencies can I use to buy Gram?
                                    You can buy Gram tokens with USD or USDC. Don't have any? With our Quick Exchange feature, you can easily swap any of more than 20 assets for USD or USDC right there on the sale page.

                                    How can I get tokens for 3.50 USD?
                                    If you hold QASH you can qualify for an exclusive rebate on your Gram purchase.



                                    Read this post for more information about the rebate.

                                    Win a share of 500,000 USD worth of Gram
                                    For every 100 USD you spend on Gram tokens, you’ll get a raffle ticket to win a share of more than half a million dollars worth of Gram tokens. This post has full details about the raffle.
1 day left till the sale   Jul 9    The Gram Token Sale starts on Liquid tomorrow at 8 AM UTC. This is your chance to buy Telegram’s highly sought-after Gram tokens. You’ll be able to buy with USD, USDC or any of the currencies available       non Liquid users who
                                    in our Quick Exchange feature.                                                                                                                                                                                  were interested
                                    To mark the occasion, we’re giving away half a million dollars worth of Gram tokens in our Gram raffle. To enter, all you need to do is take part in the Gram Token Sale. For every 100 USD worth of Gram you
                                    buy, you’ll get a raffle ticket.
                                    More tickets = more chances to win.
                                    Go for the top prize
                                    The only way to win the grand prize of 100,000 USD worth of Gram is to buy your tokens on the first day of the sale.
                                    Here’s the prize pool in full:
                                    Grand Prize: 100,000 USD worth of Grams
                                    Second: 90,000 USD worth of Grams
                                    Third: 80,000 USD worth of Grams
                                    Fourth: 70,000 USD worth of Grams
                                    Fifth: 60,000 USD worth of Grams
                                    Sixth: 50,000 USD worth of Grams
                                    Seventh: 40,000 USD worth of Grams
                                    Eighth: 30,000 USD worth of Grams
                                    Ninth: 20,000 USD worth of Grams
                                    Tenth: 5,000 USD worth of Grams
                                    Remember: to take part in the Gram Token Sale you must have a verified Liquid account. Now is the time to sign up and get ready for Gram.




                                    (Read the raffle terms and conditions.)
                           Jul 9    The Gram Token Sale starts tomorrow at 8 AM UTC. Get your funds ready. You’ll be able to buy Gram tokens with USD, USDC or any of the currencies available in our Quick Exchange feature.                       Liquid users who were
                                    Win big with our Gram raffle                                                                                                                                                                                    interested
                                    For every 100 USD you spend on Gram, you’ll get a raffle ticket to win a share of more than half a million dollars worth of Gram tokens. But you’ll need to act fast to maximize your chances:
                                    Only raffle tickets earned on the first day of the sale will be eligible for the amazing grand prize of 100,000 USD worth of Gram.
                                    Don’t miss out. Top up your balance now.




                                    (Read the raffle terms and conditions.)




                                                                                                                      Page 2 of 2
